FOR PUBLICATION


ATTORNEYS FOR APPELLANT:                       ATTORNEYS FOR APPELLEE:

STEPHEN T. OWENS                               GREGORY F. ZOELLER
Public Defender                                Attorney General of Indiana

JOHN A. ENGLAND                                MICHAEL GENE WORDEN
Deputy Public Defender                         Deputy Attorney General
Indianapolis, Indiana                          Indianapolis, Indiana


                                                                       Jul 30 2014, 10:00 am

                             IN THE
                   COURT OF APPEALS OF INDIANA

MICAH D. PERRYMAN,                             )
                                               )
      Appellant-Petitioner,                    )
                                               )
             vs.                               )     No. 20A03-1308-PC-299
                                               )
STATE OF INDIANA,                              )
                                               )
      Appellee-Respondent.                     )


                    APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable David T. Ready, Judge
                             Cause No. 20C01-0802-PC-3



                                     July 30, 2014


                              OPINION - FOR PUBLICATION


BROWN, Judge
       Micah D. Perryman appeals the post-conviction court’s denial of his petition for post-

conviction relief. Perryman raises two issues which we consolidate and restate as whether

the court erred in denying his petition for post-conviction relief. We affirm.

                        FACTS AND PROCEDURAL HISTORY

       Between approximately 8:00 p.m. and 10:00 p.m. on May 4, 2003, Elkhart City Police

Corporal Brian Schroth supervised a controlled drug buy from a residence at 210 W.

Washington Street in Elkhart, which was a property rented by Perryman. Corporal Schroth

searched the confidential informant (“C.I.”) and gave him twenty dollars. Corporal Schroth,

Corporal Dave Baskins, and the C.I. arrived at the residence, the C.I. entered the residence,

and Perryman and Michelle Weekly were present inside. Perryman asked the C.I. what he

wanted, and the C.I. said that he wanted “20,” which indicated that he wanted crack cocaine

worth twenty dollars. 2006 Transcript at 273. Weekly then went to the bedroom and

retrieved a bag, handed the bag to Perryman, and Perryman handed crack cocaine to the C.I.

The C.I. was in the residence for approximately one to two minutes, exited the residence, and

went straight to the vehicle containing Corporal Schroth and handed the crack cocaine to

him.

       As a result of the information and items gathered, the police obtained a search

warrant. At approximately 10:00 p.m. on May 5, 2003, the police executed the search

warrant. Perryman, Brandy Bowen, and Weekly were present during the execution of the

warrant. The police discovered two bags containing individually wrapped rocks of crack

cocaine in an air duct. One of the baggies had thirty-five individually wrapped rocks of crack


                                              2
cocaine. The police found approximately sixteen grams of crack cocaine, twenty grams of

marijuana, and a marijuana blunt cigar containing approximately 1.7 grams of marijuana. On

May 9, 2003, the State charged Perryman with: Count I, possession of cocaine in excess of

three grams as a class A felony; Count II, dealing in cocaine as a class B felony; Count III,

maintaining a common nuisance as a class D felony; and Count IV, possession of marijuana

as a class A misdemeanor. On January 12, 2004, Perryman’s counsel filed a motion to

suppress all items seized by law enforcement officials and any communications made by

Perryman with law enforcement officers. Perryman’s counsel argued that the affidavit for

the search warrant was largely dependent upon the unreliable information provided by the

C.I. and was not supported by probable cause.

       On February 27, 2004, the State filed a Notice of Intent to Offer I.R.E. 404(b)

Evidence which stated: “It is anticipated that as part of his defense, [Perryman] will argue or

present evidence that the cocaine was possessed, not with the intent to deliver, but for his

personal use.” Petitioner’s Exhibit 5. The State asserted that it was permitted to offer

evidence relating to the controlled buy of cocaine and the subsequent search under Evidence

Rule 404(b) to show proof of motive, intent, or absence of mistake or accident. Perryman’s

counsel objected and made an oral motion in limine, which the court overruled.

       Prior to the beginning of trial, the State moved to dismiss Counts II and III, and the

court granted the motion. A jury found Perryman guilty of possession of cocaine and

marijuana. Perryman v. State, 830 N.E.2d 1005, 1007 (Ind. Ct. App. 2005). At sentencing,

the trial court found Perryman’s criminal history, his status as a probationer at the time of the


                                               3
offense, and the amount of drugs found in the residence as aggravating circumstances. Id.

The court declined to place any weight on the mitigating circumstances suggested by

Perryman, imposed a sentence of fifty years on the class A felony and one year on the class A

misdemeanor, and ordered the sentences to be served concurrent with each other. Id.

       On direct appeal, this court reversed based upon improper voir dire. Id. at 1011. On

March 21, 2006, prior to the start of his second trial and through new counsel, Perryman filed

a Motion to Suppress or in the Alternative Motion to Reconsider and argued that the

information provided by Corporal Schroth did not come from first-hand knowledge that a

crime had been committed, that Corporal Schroth did not personally observe any illegal

activity inside the residence, that the information came solely from the observations related

by the C.I. to the officers, and that the evidence obtained as a result of the illegally issued

search warrant should be suppressed and excluded from evidence at the trial. On March 23,

2006, the trial court held a hearing on the renewed Motion to Suppress, which it subsequently

denied on March 27, 2006, the first day of Perryman’s second jury trial. Perryman v. State,

No. 20A03-0609-CR-408, slip op. at 4 (Ind. Ct. App. April 9, 2007), trans. denied.

Meanwhile, an entry dated March 23, 2006, in the chronological case summary indicates that

the State still intended to offer information consistent with the 404(b) motion filed in the first

trial. On March 28, 2006, Perryman was again found guilty of possession of cocaine in

excess of three grams with the intent to deliver and possession of marijuana. Id. On May 18,

2006, the court sentenced Perryman to fifty years in the Department of Correction on the




                                                4
possession of cocaine conviction and to a one-year concurrent sentence on the possession of

marijuana conviction. Id.

       On appeal, Perryman argued that the trial court improperly denied his motion to

suppress evidence. Id. at 4. Specifically, Perryman asserted that the evidence seized from

his residence was obtained in violation of Ind. Code § 35-33-5-2(b) and that the search

warrant was based upon hearsay. Id. The court found that Perryman did not object at trial to

the admission of evidence obtained as a result of the warrant and held that, waiver

notwithstanding, Perryman’s hearsay argument failed on its own accord. Id. at 5-6.

Specifically, the court held:

       We have previously held that an affidavit based on the statements of officers
       engaged in the investigation and shown to be based upon their actual
       knowledge, is not deficient, despite its hearsay character. Redden[ v. State,
       850 N.E.2d 451, 461 (Ind. Ct. App. 2006), trans. denied]. Our review of the
       affidavit in this case shows great detail as to the circumstances of the
       controlled drug buy performed at Perryman’s residence, culminating the
       knowledge of the C.I. and at least three police officers. Therefore, we can find
       no error in the trial court’s decision to admit the evidence obtained as a result
       of this affidavit.

Id.

       Perryman also argued that the State failed to present sufficient evidence that he

possessed cocaine in excess of three grams with the intent to deliver in that he was not in

actual possession of more than three grams of cocaine because a majority of the drugs found

in his residence were in an air duct, not on his person. Id. at 6. This court held:

       [W]e conclude that the record contains more than sufficient evidence that
       Perryman had constructive possession of the crack cocaine recovered from a
       vent in his basement during the execution of the search warrant. Even though
       his possession of the cocaine may not have been exclusive at all times, as the

                                              5
       C.I. encountered both Perryman and his girlfriend, Weekly, during the
       controlled drug buy, the record clearly supports Perryman’s knowledge of the
       contraband. At trial, the C.I. testified that during the controlled buy, he
       witnessed Weekly retrieve a large bag of cocaine rocks and then hand the bag
       to Perryman. Thereafter, the C.I. testified that he observed Perryman extract a
       $20.00 rock from the bag before directly giving it to him. Thus, there is no
       question that Perryman exercised control over this amount of crack cocaine. In
       addition, however, the record shows that following the controlled drug buy and
       issuance of the search warrant, police officers found nearly twelve grams of
       crack cocaine in a vent in Perryman’s basement. Although not on his person,
       this crack cocaine was located in a house that Perryman paid rent on, and was
       separated into thirty-five bags, like the $20.00 bag sold to the C.I.
       Consequently, despite the fact that Perryman was not caught physically holding
       more than three grams of cocaine, we conclude that a trier of fact could easily
       infer that Perryman had knowledge of the presence of the crack cocaine
       throughout his residence. Accordingly, we hold that the State presented
       sufficient evidence to convict Perryman of possession of cocaine in excess of
       three grams with the intent to deliver.

Id. at 7-8.

       On August 26, 2008, Perryman filed a motion to reconstruct the record. On

September 10, 2009, the court held a hearing on Perryman’s motion. At the hearing,

Perryman questioned the prosecutor in his 2006 trial regarding multiple sidebar conferences

that did not appear in the transcript of the trial, and the prosecutor indicated that he did not

recall the contents of the sidebar discussions. On December 7, 2009, the court entered an

order stating that Perryman failed to provide any evidence or establish how the record may be

supplemented and deemed the record complete in contemplation of Perryman’s petition for

post-conviction relief.

       On June 24, 2010, Perryman filed a petition for post-conviction relief. On October 3,

2011, Perryman filed an amendment to his petition for post-conviction relief. In his petition

and the amendment, Perryman alleged that he received ineffective assistance of trial counsel

                                               6
because counsel failed to argue that the controlled buy lacked proper controls, failed to argue

that the evidence of the controlled buy was outside of the scope of the evidence outlined in

the State’s Notice of Intent, failed to file a limiting jury instruction on how the jury should

use the evidence of the controlled buy, failed to investigate and present evidence regarding

special consideration given to Weekly, and failed to interview Bowen and call her as a

witness. Perryman also alleged that the trial court’s recording system was of poor quality and

routinely would not pick up discussions.

       On December 6, 2012, the court held a hearing on Perryman’s petition. The judge for

Perryman’s prior trials, Judge George W. Biddlecome, and the court reporter, testified

regarding the recording system. Perryman’s trial counsel, the prosecutor, Perryman, and

Weekly also testified. Bowen testified that she was arrested with Perryman and Weekly on

May 5, 2003, arrived at Perryman’s house that morning, and hung out with Weekly. Bowen

testified that a man she knew as Twin arrived in the early afternoon and gave some baggies

containing marijuana to Weekly and that Weekly took the baggies into another room when

Perryman was not home. Bowen also testified that Perryman came home around 8:30 or 9:00

p.m., that she was never interviewed by Perryman’s trial counsel, and that she would have

testified at the trial. On cross-examination, Bowen admitted that she had been convicted of

home invasion and that she did not know if Perryman had contacted Twin earlier and asked

him to bring drugs to his residence.




                                              7
       On July 19, 2013, the court entered an order denying Perryman’s petition for post-

conviction relief and indicating that an additional order would set forth certain findings in

support of the court’s decision. On August 14, 2013, the court entered an order which states:

               As regards the recording system issue, the Court finds that Perryman’s
       appellate counsel . . . adequately represented Perryman on appeal without
       raising the lack of adequate recording as an issue. Perryman now contends that
       his appeal rights were hampered by the deficiencies of the recording system
       but fails to demonstrate how it was so hampered. If, in fact, his appeal was
       hampered, his [appellate] counsel . . . could have so testified before this Post-
       Conviction Court hearing. In absence of such testimonial evidence, this Court
       cannot assume that Perryman was denied his right to a meaningful appeal.

             As regards Perryman’s allegations of ineffective assistance of counsel,
       he makes a number of such allegation [sic] which the Court summarizes as
       follows:

                   Failure to challenge witness Michelle Weekly regarding her
                    sentence modification.
                   Failure to interview Brandy Bowen and to call her as a witness.
                   Fail[ure] to challenge certain 404(b) evidence submitted by the
                    State.
                   Failure to challenge the admissibility of evidence seized by way
                    of search warrant.

               As to Michelle Weekly, the allegation rests upon a supposition that
       there was an “undisclosed deal” between the State and Weekly to grant her a
       sentence modification in return for her testimony against Perryman. As
       evidence [sic] in the Post-Conviction hearing there is no evidence to support
       this contention. In absence of such evidence [trial counsel] cannot be
       criticized for failing to suggest that such evidence exists. The record here
       suggests that [trial counsel] did adequately cross-examine Weekly on a number
       of fronts. Additionally, Michael Banik, the Deputy Prosecutor in the Perryman
       trial testified in the Post-Conviction hearing that he did not promise Weekly
       anything for her testimony. In summary, since there is no evidence that some
       “deal” existed between the State and Michelle Weekly, the Court cannot find
       that [trial counsel’s] failure to suggest otherwise by cross-examination prevent
       [sic] Perryman from getting a fair trial.



                                              8
       [Perryman] next contends that [trial counsel] was ineffective for failing
to interview Brandy Bowen (now Brandy Bowen Murphy) as a potential
witness and failing to call her to testify in the Perryman trial.

        At the Post-Conviction hearing [trial counsel] stated that he had
interviewed a female witness who allegedly had exculpatory information but
decided not to call her as a witness. [Trial counsel] could not recall the name.
Brandy Bowen denied meeting with [trial counsel]. Nevertheless, Brandy
Bowen did testify at the Post-Conviction hearing which gave this Court the
opportunity to assess her as a testifying witness. In determining whether the
failure to call a particular witness constitutes malfeasance on the part of an
attorney, the Court must take into consideration whether the witness has
sufficient credibility so as to possibly influence the outcome of the trial.
Having listened to and observed the witness Brandy Bowen Murphy, that [sic]
she lacks that necessary element of credibility. It is the opinion of this Court
that failure of [trial counsel] to call Brandy Bowen Murphy as a witness did
not prevent Perryman from his right to fair trial because of Brandy Bowen’s
lack of credibility.

       [Perryman] next alleges that [trial counsel] was ineffective for allowing
the State to introduce evidence in its case-in-chief which exceeds the scope of
I.R.E 404(b). Here this Court agrees with the State presented [sic] analysis of
the Indiana Supreme Court case of Goodner v. State, 685 N.E.2d 1058 (Ind.
1997) to the effect that evidence of the prior buy was admissible to
demonstrate a “plan”. Further, it is noted that [trial counsel] testified that he
made certain strategic decisions regarding that evidence which appeared to be
reasonably based. Such decisions can be second-guessed but that does not
overcome the presumption of competence of counsel.

       Finally, Perryman contends that [trial counsel] rendered ineffective
assistance of counsel by failing to challenge the affidavit which supported the
search warrant and the evidence seized pursuant to that warrant.

        It is sufficient to note that the search warrant was challenged and [sic]
both the trial level and the appellate level. In both instances, the Courts found
that the evidence supporting the warrant was sufficient. [Perryman] fails to
convince this Court that additional or different approaches to challenge the
search warrant would have resulted in different rulings by the trial or appellate
courts.

       There is presumption [sic] that counsel rendered competent counsel and
exercised reasonable professional judgment in his representation. That

                                       9
       presumption must be overcome by strong and convincing evidence. This
       Court now finds that [Perryman] has failed to sustain that burden. The Court
       now restates its Order that the Petition for Post-Conviction Relief is denied.

Post-Conviction Appellant’s Appendix at 311-314.

                                       DISCUSSION

       Before discussing Perryman’s allegations of error, we note the general standard under

which we review a post-conviction court’s denial of a petition for post-conviction relief. The

petitioner in a post-conviction proceeding bears the burden of establishing grounds for relief

by a preponderance of the evidence. Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004); Ind.

Post-Conviction Rule 1(5). When appealing from the denial of post-conviction relief, the

petitioner stands in the position of one appealing from a negative judgment. Fisher, 810
N.E.2d at 679. On review, we will not reverse the judgment unless the evidence as a whole

unerringly and unmistakably leads to a conclusion opposite that reached by the post-

conviction court. Id. Further, the post-conviction court in this case entered findings of fact

and conclusions thereon in accordance with Indiana Post-Conviction Rule 1(6). Id. “A post-

conviction court’s findings and judgment will be reversed only upon a showing of clear error

– that which leaves us with a definite and firm conviction that a mistake has been made.” Id.

In this review, we accept findings of fact unless clearly erroneous, but we accord no

deference to conclusions of law. Id. The post-conviction court is the sole judge of the

weight of the evidence and the credibility of witnesses. Id.




                                             10
       Perryman argues: (A) his trial counsel was ineffective; and (B) recording deficiencies

during his 2006 trial precluded the fair review of objections and bench discussions at his trial

and on direct appeal.

A.     Ineffective Assistance

       Generally, to prevail on a claim of ineffective assistance of counsel, a petitioner must

demonstrate both that his counsel’s performance was deficient and that the petitioner was

prejudiced by the deficient performance. French v. State, 778 N.E.2d 816, 824 (Ind. 2002)

(citing Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), reh’g denied). A

counsel’s performance is deficient if it falls below an objective standard of reasonableness

based on prevailing professional norms. Id. To meet the appropriate test for prejudice, the

petitioner must show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. Id. A

reasonable probability is a probability sufficient to undermine confidence in the outcome.

Perez v. State, 748 N.E.2d 853, 854 (Ind. 2001). “[L]ogic dictates that ‘a verdict or

conclusion only weakly supported by the record is more likely to have been affected by errors

than one with overwhelming record support.’” Hilliard v. State, 609 N.E.2d 1167, 1169-

1170 (Ind. Ct. App. 1993) (quoting Strickland, 466 U.S. at 696, 104 S. Ct. at 2069)). Failure

to satisfy either prong will cause the claim to fail. French, 778 N.E.2d at 824. Most

ineffective assistance of counsel claims can be resolved by a prejudice inquiry alone. Id.

       When considering a claim of ineffective assistance of counsel, a “strong presumption

arises that counsel rendered adequate assistance and made all significant decisions in the


                                              11
exercise of reasonable professional judgment.” Morgan v. State, 755 N.E.2d 1070, 1072

(Ind. 2001). “[C]ounsel’s performance is presumed effective, and a defendant must offer

strong and convincing evidence to overcome this presumption.” Williams v. State, 771
N.E.2d 70, 73 (Ind. 2002). Evidence of isolated poor strategy, inexperience, or bad tactics

will not support a claim of ineffective assistance of counsel. Clark v. State, 668 N.E.2d
1206, 1211 (Ind. 1996), reh’g denied, cert. denied, 520 U.S. 1171, 117 S. Ct. 1438 (1997).

“Reasonable strategy is not subject to judicial second guesses.” Burr v. State, 492 N.E.2d
306, 309 (Ind. 1986). We “will not lightly speculate as to what may or may not have been an

advantageous trial strategy as counsel should be given deference in choosing a trial strategy

which, at the time and under the circumstances, seems best.” Whitener v. State, 696 N.E.2d
40, 42 (Ind. 1998). In order to prevail on a claim of ineffective assistance due to the failure

to object, the defendant must show a reasonable probability that the objection would have

been sustained if made. Passwater v. State, 989 N.E.2d 766, 772 (Ind. 2013) (citing Wrinkles

v. State, 749 N.E.2d 1179, 1192 (Ind. 2001)).

       Perryman argues that his trial counsel at the second trial was ineffective for: (1) failing

to argue for exclusion of the State’s intended use of Ind. Evidence Rule 404(b) evidence of

the controlled drug buy based upon the lack of controls used by the police; (2) failing to

argue that the 404(b) evidence used by the State of the controlled buy was inadmissible

because it was outside the scope of that evidence as outlined in the State’s Notice of Intent to

Use 404(b) Evidence of the controlled buy solely for rebuttal purposes; (3) failing to request

an admonishment to the jury or tender a jury instruction on how the jury was to consider the


                                               12
State’s 404(b) evidence of the controlled buy; (4) failing to question Weekly about and

impeach her testimony with the unexplained benefit the State had conferred upon Weekly just

weeks prior to Perryman’s trial; and (5) failing to interview Bowen and call her as a defense

witness at trial.

       1.      Lack of Controls

       Perryman argues that his trial counsel failed to argue in the motion to suppress and

object at trial that all evidence from or pertaining to the search of his home should have been

suppressed not only because of the unreliable information, hearsay, and misrepresentations

contained in the affidavit for the search warrant, but also because the controls used in the

controlled buy were flawed and did not provide sufficient probable cause for the issuance of

the warrant or the admission of the evidence at trial from the subsequent illegal search. He

contends that where proper police controls are lacking in a controlled buy, probable cause for

a search warrant based upon the controlled buy is lacking, and evidence from the illegal

search should be suppressed. Perryman asserts that the record indicates that if the two police

officers were positioned and sitting in their car watching his back door as they said they

were, then they could not have seen and observed the front door to his residence, which

would have been required for an adequately controlled buy according to Flaherty v. State,

443 N.E.2d 340 (Ind. Ct. App. 1982). Perryman points to Corporal Baskins’s testimony at a

February 23, 2004 hearing for the idea that the C.I. was out of their sight for up to seven

minutes. Perryman asserts that trial counsel did not, at any time, make the argument that the

controls used in the alleged controlled buy were flawed and did not provide sufficient


                                              13
probable cause for the issuance of the search warrant or the admission of evidence at trial

from the subsequent illegal search of Perryman’s residence. Perryman contends that he was

prejudiced because it was the police allegation in the Affidavit for Search Warrant of an

adequately conducted controlled buy that led the Court of Appeals in the second appeal to

mistakenly find no error in the trial court’s decision to admit the evidence obtained as a result

of this affidavit.

       The State argues that two trial courts as well as this court have determined that

probable cause to issue the search warrant was established in this case and therefore

Perryman’s present attack on the probable cause for the search warrant is barred by the

doctrine of the law of the case. The State asserts that even if his allegation was not barred

under the doctrine of the law of the case, his claim fails because he failed to provide any

evidence that the C.I.’s information provided in the probable cause affidavit that Perryman

was the person who sold the cocaine is incorrect. In his reply brief, Perryman argues that his

claim was never considered in a prior appeal and that the buy was not controlled as outlined

in Flaherty.

       To the extent the State argues that the law of the case doctrine applies, we observe that

“[t]he doctrine of the law of the case is a discretionary tool by which appellate courts decline

to revisit legal issues already determined on appeal in the same case and on substantially the

same facts.” Cutter v. State, 725 N.E.2d 401, 405 (Ind. 2000) (citing Christianson v. Colt

Indus. Operating Corp., 486 U.S. 800, 817-818, 108 S. Ct. 2166, 100 L. Ed. 2d 811 (1988);

State v. Lewis, 543 N.E.2d 1116, 1118 (Ind. 1989)), reh’g denied. “The purpose of this


                                               14
doctrine is to promote finality and judicial economy.” Id. “The doctrine of the law of the

case is applied only ‘to those issues actually considered and decided on appeal.’” Id.

(quoting 4A Kenneth M. Stroud, Indiana Practice § 12.10 (2d ed. 1990) (emphasis omitted)).

       In the second appeal, this court addressed Perryman’s argument that the search

warrant was based upon hearsay and that the evidence seized from his residence was

obtained in violation of Ind. Code § 35-33-5-2(b). His argument in his petition for post-

conviction relief is different in that he now argues that his trial counsel failed to challenge the

admission of evidence on the basis that the controlled buy did not have the proper police

controls. Even assuming that this issue is not governed by the law of the case, we cannot say

that Perryman has demonstrated that his trial counsel was ineffective on this basis.

       In Flaherty, the information in an affidavit revealed that a police officer observed an

informant enter and exit the apartment building only, but not the individual apartment of the

defendants. 443 N.E.2d at 341. The court found the absence of this information fatal to the

efficacy of the affidavit. Id. Here, the affidavit provided a detailed description of the

apartment and which door the C.I. entered. Specifically, the affidavit stated that the

apartment was a downstairs apartment of a two floor, multi-family dwelling and that the

downstairs apartment has two entrances, one facing the south and another facing the north.

The affidavit also stated that the C.I. went to the north side door, that the C.I. did not stop and

talk to anyone prior to the controlled buy, and that Corporal Schroth and Corporal Baskins

observed the C.I. walk directly from the vehicle to the door, and that Weekly, who had

previously told police that she resides at the downstairs apartment, opened the door and


                                                15
allowed the C.I. to enter the apartment. The affidavit also states that the C.I. exited the

apartment and walked directly back to the undercover vehicle after the controlled buy.

Corporal Schroth testified at the February 23, 2004 hearing and the second trial that the C.I.

was inside 210 Washington for approximately one to two minutes. Further, at the February

23, 2004 hearing, Corporal Baskins testified that he parked on the west side of the house and

that he could see the back yard area, the complete west side, and part of the front.1 We find

Flaherty distinguishable from the circumstances of this case and cannot say that Perryman

has demonstrated that the buy was not properly controlled or that his trial counsel was

ineffective for not challenging the evidence obtained as a result of the search warrant more

than counsel already did.

        2.       Evidence Rule 404(b)

        Perryman argues that his trial counsel was ineffective for failing to object on the basis

that the jury should not hear or have heard any evidence of the controlled buy during the

State’s case-in-chief because the State’s use of that evidence went beyond the scope of its

admissibility as only possible rebuttal evidence. The State’s Notice of Intent to Offer I.R.E.

404(b) Evidence filed on February 27, 2004, states: “It is anticipated that as part of his

defense, the defendant will argue or present evidence that the cocaine was possessed, not

with the intent to deliver, but for his personal use.” Petitioner’s Exhibit 5. The State asserted

that it was permitted to offer evidence relating to the controlled buy of cocaine and the



        1 Before the 2006 trial, the parties expressed their intent that the court consider the record produced at
the hearing on Perryman’s first motion to suppress in ruling upon his subsequent motion to suppress evidence
or motion to reconsider.

                                                       16
subsequent search under Evidence Rule 404(b) to show proof of motive, intent, or absence of

mistake or accident. Before the second trial, the State indicated its intent to offer information

consistent with the 404(b) motion filed in the first trial.

       Perryman alleges that the State presented evidence of the controlled buy and that at no

time during the course of the opening statement to the jury, cross-examination of State’s

witnesses, or closing argument to the jury did Perryman ever make or suggest the claim,

feared by the State, that he ever possessed the cocaine for personal use. Perryman also

contends that Goodner v. State, 685 N.E.2d 1058 (Ind. 1997), which was cited by the post-

conviction court, is not instructive because, unlike the present case, the 404(b) prior drug

dealing evidence in Goodner was admissible for purposes of intent precisely because the

evidence in that case met the test of Wickizer v. State, 626 N.E.2d 795 (Ind. 1993), requiring

the defendant to place his intent at issue in order for the 404(b) evidence to be admissible.

       The State notes that trial counsel stated he did not object to this evidence for the

strategic reason that the drugs found by the police upon the execution of the search warrant

were not the same type of drugs purchased during the controlled buy the previous night. The

State contends that trial counsel’s strategy appears reasonable in that the difference in the

drugs involved on the two days could well have caused the jurors to wonder whether the

drugs found on May 5, 2003, were actually possessed by Perryman. The State also argues

that beyond the fact that this claim is barred because of trial strategy reasons, Perryman’s

claim fails in that the evidence did not constitute inadmissible 404(b) evidence because the

controlled buy was intrinsic to the acts involved in the crime charged.


                                               17
       In his reply brief, Perryman argues that it is absurd to think that any criminal defense

attorney would have foregone a meritorious suppression motion and objection that would

have likely excluded both the State’s 404(b) evidence and all of the evidence from the illegal

search of Perryman’s apartment to, instead, allow all of that evidence to be presented to the

jury so that counsel could argue to the jury that Perryman should be acquitted because the

qualities of the drugs from the alleged controlled buy and the search of his residence were

chemically different. He also contends that the evidence of the controlled buy was extrinsic

rather than intrinsic.

       We initially observe that at the post-conviction hearing, Perryman’s trial counsel

testified that it was a strategic decision to allow the use of 404(b) evidence because the drugs

from the controlled buy and the drugs found later were not of the same type based upon lab

testing. We also observe that trial counsel filed a Motion to Suppress or in the Alternative

Motion to Reconsider challenging the admission of the evidence of the search, which the

court denied. Lastly, we cannot say that Perryman has demonstrated a reasonable probability

that an objection to the admission of the evidence under Ind. Evidence Rule 404(b) would

have been sustained if made.

       At the time of the second trial, Ind. Evidence Rule 404(b) provided:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It may,
       however, be admissible for other purposes, such as proof of motive, intent,
       preparation, plan, knowledge, identity, or absence of mistake or accident,
       provided that upon request by the accused, the prosecution in a criminal case
       shall provide reasonable notice in advance of trial, or during trial if the court



                                              18
       excuses pre-trial notice on good cause shown, of the general nature of any such
       evidence it intends to introduce at trial.[2]

Rule 404(b) “was designed to assure that ‘the State, relying upon evidence of uncharged

misconduct, may not punish a person for his character.’” Lee v. State, 689 N.E.2d 435, 439

(Ind. 1997) (quoting Wickizer v. State, 626 N.E.2d 795, 797 (Ind. 1993) (citing Lannan v.

State, 600 N.E.2d 1334, 1338 (Ind. 1992))), reh’g denied.                  “The paradigm of such

inadmissible evidence is a crime committed on another day in another place, evidence whose

only apparent purpose is to prove the defendant is a person who commits crimes.” Swanson

v. State, 666 N.E.2d 397, 398 (Ind. 1996), reh’g denied. However, the rule does not bar

evidence of uncharged criminal acts that are intrinsic to the charged offense. Lee, 689
N.E.2d at 439.

       In Wickizer v. State, the Indiana Supreme Court held that “[t]he intent exception in

Evid. R. 404(b) will be available when a defendant goes beyond merely denying the charged

culpability and affirmatively presents a claim of particular contrary intent.” 626 N.E.2d 795,

799 (Ind. 1993). Even assuming that only the intent exception applies, that trial counsel did

not affirmatively present a claim of particular contrary intent, and that the evidence of the

controlled buy was improperly admitted, we cannot say that Perryman was prejudiced given

the evidence that the police found approximately sixteen grams of crack cocaine that were

individually packaged in the air duct of the residence which Perryman was renting.

       Moreover, we cannot say that the evidence in question was extrinsic to the charged

crime. At the time of the second trial, Perryman was charged with possession of cocaine in


       2
           Ind. Evidence Rule 404 was amended effective January 1, 2014.
                                                   19
excess of three grams as a class A felony and possession of marijuana as a class A

misdemeanor. The charging information for these counts alleged that Perryman committed

these offenses “on or about” May 5, 2003. Appellant’s Appendix at 18-19. We also observe

that the affidavit for the search warrant referenced the search that occurred on May 4, 2003.

Corporal Schroth testified at the second trial that the police obtained a search warrant as a

result of the information and items gathered from the controlled buy. We conclude that the

evidence in question was intrinsic to the charged crime and not barred by Rule 404(b). See

United States v. Shores, 700 F.3d 366, 371 (8th Cir. 2012) (concluding that Federal Rule of

Evidence 404(b) did not bar testimony regarding a hand-to-hand transaction that occurred on

the day prior to the execution of the search warrant because the testimony was sufficiently

intertwined with the charged offenses where the testimony formed a critical component of the

officer’s basis for obtaining the warrant to search the defendant’s residence and was intrinsic

evidence), reh’g and reh’g en banc denied, cert. denied, 133 S. Ct. 2780 (2013). Under the

circumstances, we cannot say that Perryman has demonstrated that an objection would have

been sustained or that the post-conviction court erred on this basis.

       3.     Admonishment / Jury Instruction

       Perryman argues that his trial counsel failed to request an admonishment to the jury or

tender an instruction on how the jury was to consider in its deliberations the State’s 404(b)

evidence on the prior alleged controlled buy. Perryman argues that without an admonition or

instruction on how to view the evidence of the alleged controlled drug buy, the jury was most

assuredly free to take the position that if Perryman sold drugs to the C.I. on Sunday evening,


                                              20
May 4, 2003, then he must be guilty of possessing with intent to deliver the drugs found in

his residence on Monday evening, May 5, 2003, “which is the forbidden inference and the

prejudice to Perryman that could have been avoided by a simple request to the court from

trial counsel that the jury be properly admonished or instructed in the matter.” Appellant’s

Brief at 22. Perryman also argues that the post-conviction court did not address this specific

claim in its findings. The State argues that the controlled buy evidence was intrinsic

evidence and was not prohibited by Rule 404(b), and thus, that there was no need for any

admonishment or limiting instruction concerning this properly admissible evidence.

       We have concluded that the evidence in question was intrinsic to the charged crime

and not barred by Rule 404(b). We also observe that the police found approximately sixteen

grams of crack cocaine that were individually packaged in the air duct of the residence which

Perryman was renting. Under the circumstances, Perryman has failed to persuade us that his

counsel’s performance was deficient and that there is a reasonable probability that but for the

absence of a jury instruction limiting the use of the evidence of the controlled buy, the result

of his trial would have been different.

       4.     Failing to Question Michelle Weekly Regarding Benefit

       Perryman argues that his trial counsel was ineffective for not eliciting testimony from

Weekly about the fact that the remainder of her twenty year sentence had been suspended by

Perryman’s trial judge with the approval of Perryman’s prosecutor and only weeks before she

appeared to testify against Perryman. Perryman contends that the fact that there is no direct

evidence of a deal between the State and Weekly for her testimony against him misses the


                                              21
point. He asserts that any of the information regarding the suspension of Weekly’s sentence

and the timing involved may easily have allowed the jury to look unfavorably upon Weekly’s

testimony against him. The State contends that trial counsel’s performance as a whole

demonstrates that he provided effective impeachment of Weekly by questioning her

regarding her guilty plea in this case.

       The post-conviction court found that “there is no evidence to support this contention”

and that “[i]n absence of such evidence [trial counsel] cannot be criticized for failing to

suggest that such evidence exists.” Appellant’s Appendix at 312. At the post-conviction

hearing, the trial court judge for Perryman’s trial in 2006 testified that he did not have any

independent recollection of suspending Weekly’s sentence at a modification hearing on

January 19, 2006. The attorney that prosecuted Perryman in 2006 testified that Weekly never

asked him for anything in return for her testimony against Perryman, that he did not offer her

anything, and that Weekly did not receive a suspended sentence for agreeing to testify against

Perryman. He also testified that Weekly’s young age, limited criminal history, acceptance of

responsibility, and progress in the DOC could be factors impacting the modification of her

sentence. The record includes a transcript of the January 19, 2006 hearing in which the court

modified Weekly’s sentence, and the transcript does not indicate that Weekly’s testimony

against Perryman was a factor. We cannot say that reversal is warranted on this basis.

       5.     Failing to Interview Bowen

       Perryman argues that his trial counsel failed to interview Bowen, who was arrested

with him and Weekly during the police raid on his residence, and failed to call her as a


                                             22
witness at trial. The State contends that Perryman’s claim fails because trial counsel testified

at the post-conviction hearing that he in fact interviewed Bowen and concluded that she

would not make an effective witness for the defense.

       At the post-conviction hearing, Perryman’s trial counsel testified that he believed he

interviewed Bowen. When asked why she was not called as a witness, trial counsel testified

that he did not feel that the statements she would make would hold up during cross-

examination by the prosecutor and did not feel that her memory was strong enough to seem

as anything more than grasping at straws. Trial counsel also characterized his decision not to

call Bowen as a strategic decision. On redirect examination, trial counsel was asked whether

he interviewed Lisa Cooper, and stated:

       I don’t know. I’m – I’m going to go back to some of my previous testimony. I
       interviewed a woman during the middle of the trial who Mr. Perryman
       informed me would say that she would provide some evidence that he was
       with her at the time of the incident that formed the basis of the case. I believed
       it was Brandy Bowen, it may have been Lisa Cooper, I don’t know exactly. I
       cannot recall who it was. Whoever I interviewed I felt would not support his
       hope that she was going to come in to testify that he was – he had some alibi.

Post-Conviction Transcript at 46-47.

       In its order, the post-conviction court found that Bowen “lack[ed] that necessary

element of credibility” and that the “failure of [trial counsel] to call Brandy Bowen Murphy

as a witness did not prevent Perryman from his right to fair trial because of Brandy Bowen’s

lack of credibility.” Appellant’s Appendix at 313. We are not in a position to question the

post-conviction court’s assessment of witness credibility. See Fisher, 810 N.E.2d at 679




                                              23
(holding that the post-conviction court is the sole judge of the weight of the evidence and the

credibility of witnesses). We cannot say that reversal is warranted on this basis.

B.     Record

       Perryman asserts that the trial transcript is “chockfull of ‘inaudible(s)’ when counsel

are at the bench conferring with Judge Biddlecome over an objection or some other matter.”

Appellant’s Brief at 28. Perryman argues that he raises this issue as a claim demonstrably

unavailable at the time of trial and direct appeal therefore making it cognizable as a claim of

error in post-conviction relief proceedings. He contends that the trial court was aware of the

recording problem in the court in light of Kien v. State, 782 N.E.2d 398 (Ind. Ct. App. 2003),

reh’g denied, trans. denied, in which the court addressed a defendant’s argument on direct

appeal that the same trial court as in this case acted in a manner that did not comply with the

mandate of Criminal Rule 5 which requires trial courts to arrange and provide for the

recording of objections. Perryman asserts that “possible objections at trial were needlessly

lost for direct appeal purposes without counsel’s knowledge, and Perryman therefore could

not have had a fair trial.” Id. at 30. He argues that his “ability to appeal any error regarding

objections and trial court rulings at his trial was severely compromised because most of those

bench conferences and rulings are nonexistent in his trial record, and [he] could not appeal

what does not exist, which is the prejudice to [him] in this matter.” Id.

       The State argues that this issue is unavailable for post-conviction proceedings because

many “inaudibles” are readily observed in the transcript that was used for the second direct

appeal which undermines his claim that this issue was demonstrably unavailable at the time


                                              24
of his second direct appeal. Appellee’s Brief at 23. In his reply brief, Perryman argues that

the State misunderstands the issue, and that “[w]hat made the claim unavailable for direct

appeal was the unknown reason for ‘why’ Perryman’s transcript was a mess, which required

a post-conviction evidentiary hearing to make that determination.” Appellant’s Reply Brief

at 10. He asserts that during the post-conviction hearing, it was shown that trial counsel did

not know about any recording problems in the trial court, the presiding judge did not so

inform counsel, and the result is that Perryman was left with a transcript that could not be

reconstructed and was, therefore, so deficient as to have made a fair and complete direct

appeal of Perryman’s convictions an impossibility.

       The portions of the record cited to by Perryman at the hearing on his motion to

reconstruct the record contain such statements as “Sidebar; inaudible to report.” See 2006

Transcript at 197, 200, 204, 207, 214, 225, 238. The transcript on the direct appeal from the

2006 trial included these notations indicating that certain portions were inaudible. Perryman

did not raise the claims of an insufficient record on direct appeal and does not allege that his

trial counsel or appellate counsel were ineffective on these bases. Consequently, we

conclude that Perryman waived these claims. See Reed v. State, 866 N.E.2d 767, 768 (Ind.

2007) (holding that only issues not known at the time of the original trial or issues not

available on direct appeal may be properly raised through post-conviction proceedings);

Sanders v. State, 765 N.E.2d 591, 592 (Ind. 2002) (holding that in “post-conviction

proceedings, complaints that something went awry at trial are generally cognizable only

when they show deprivation of the right to effective counsel or issues demonstrably


                                              25
unavailable at the time of trial or direct appeal” and that it is wrong to review the petitioner’s

fundamental error claim in a post-conviction proceeding); Lambert v. State, 743 N.E.2d 719,

726 (Ind. 2001) (holding that post-conviction procedures do not provide a petitioner with a

“super-appeal” or opportunity to consider freestanding claims that the original trial court

committed error and that such claims are available only on direct appeal), reh’g denied, cert.

denied, 534 U.S. 1136, 122 S. Ct. 1082 (2002).

       For the foregoing reasons, we affirm the post-conviction court’s denial of Perryman’s

petition for post-conviction relief.

       Affirmed.

VAIDIK, C.J., and NAJAM, J., concur.




                                               26